933 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lorenzo WELCH, Defendant-Appellant.
No. 90-5678.
United States Court of Appeals, Sixth Circuit.
May 28, 1991.

1
Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Lorenzo Welch was convicted of two counts of possession with the intent to distribute Schedule II substances, in violation of 21 U.S.C. Sec. 841(a)(1).  The district court sentenced Welch to a forty-one (41) month term of imprisonment and this appeal followed.  All parties to the appeal have agreed to waive oral argument.


4
Upon consideration, we find that there is no reversible error in the case on review.  Welch contends that, as the drugs he possessed (talwin and dilaudid) were in pharmacological form, only the ascertainable weight of the drug and not the gross weight of each tablet should have been considered in sentencing.  We find this argument to be without merit.    See, e.g., United States v. Lazarchik, 924 F.2d 211, 214 (11th Cir.1991) (and cases cited therein).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation